                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 KIPB LLC,                                   §
                                             §
             Plaintiff,                      §
                                             §
 v.                                          §
                                             §
 SAMSUNG ELECTRONICS CO., LTD.;              §
 SAMSUNG ELECTRONICS                         § CIVIL ACTION NO. 2:19-cv-56-JRG-RSP
 AMERICA, INC.; SAMSUNG                      §
 SEMICONDUCTOR, INC.; SAMSUNG                §
 AUSTIN SEMICONDUCTOR, LLC;                  §
 AND QUALCOMM GLOBAL                         §
 TRADING PTE. LTD.,                          §
                                             §
             Defendants.                     §

                                          ORDER

        Defendant Qualcomm Global Trading Pte. Ltd. (“QGT”) previously filed a Motion to

Dismiss. (Dkt. No. 39.) Magistrate Judge Payne entered a Report and Recommendation,

recommending that QGT’s Motion be denied in all respects. (Dkt. No. 75.) QGT has now filed an

Objection (Dkt. No. 77) to the Report and Recommendation.
 .
       After reviewing the briefing for the Motion to Dismiss, the Report and

Recommendation, and QGT’s Objection, the Court agrees with the reasoning provided within the

Report and Recommendation and concludes that the Objection fails to show that dismissal

is appropriate. Consequently, the Court OVERRULES QGT’s Objection and ADOPTS

the Report and Recommendation. It is therefore ORDERED that QGT’s Motion to Dismiss is

DENIED.

      So ORDERED and SIGNED this 27th day of March, 2020.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE
